Citation Nr: 1451385	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-20 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to vocational rehabilitation and employment (VR&E) benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The agency of original jurisdiction (AOJ) has indicated that the Veteran had military service from February 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO's VR&E division denied the Veteran's claim for VR&E benefits (services).

In October 2012, the Veteran testified during an RO hearing.

By way of history, the Veteran perfected an appeal in July 2001 on the issue of a request for further vocational training subsequent to a declaration of rehabilitation.  In his substantive appeal, the Veteran requested an RO hearing.  The hearing was finally held in March 2007.  In a May 2007 letter, the RO notified the Veteran that the previous "declaration of rehabilitation" had been set aside.  The letter further notified the Veteran that by setting aside the declaration of rehabilitation, the Veteran was entitled to re-apply for VR&E services.  It was also noted that the decision to offer the Veteran an opportunity to again apply for rehabilitation services had satisfied the Veteran's original appeal.  

Thereafter, in May 2008, an administrative review of the Veteran's case was conducted.  In January 2009, the VR&E division of the Phoenix RO denied the Veteran's request for VR&E services.  The Veteran's current appeal is the result of the January 2009 VR&E decision.

The case was previously before the Board in October 2013 and remanded to schedule the Veteran for a hearing before a member of the Board.  In March 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record. 

The Board notes that the Veteran submitted new evidence with a waiver of RO consideration at the March 2014 hearing.  Therefore, the Board may proceed to adjudicate the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran is entitled to vocational rehabilitation services under 38 U.S.C. Chapter 31 if the veteran has a service-connected disability or combination of disabilities rated at 20 percent, and the veteran is found to be in need of rehabilitation to overcome an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a).  An "employment handicap" is an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(a); see 38 U.S.C.A. §§ 3101(1), 3102.  The Veteran is currently rated as 100 percent disabled, and is service-connected for migraines, loss of part of the skull, brain disease due to trauma, scars of the face or neck, generalized anxiety disorder and cervical strain.  He asserts that his disabilities have affected his ability to perform the duties of his current position as a Patient Care Technician.  

The Veteran requested an Administrative Review from VR&E services in December 2007.  The May 2008 Administrative Review indicated that the file needed to be developed with an evaluation addressing the suitability of the Veteran's current job, written determination on how the Veteran's disabilities affect his ability to obtain and retain suitable employment and what accommodations may be required or advisable given the Veteran's current job takes, which would enable him to continue in his current position without aggravating his service-connected disabilities.  The RO found that all these issues had already been addressed.  See June 2012 Statement of the Case, January 2013 Supplemental Statement of the Case.  However, the Board finds that a new evaluation in necessary.  

The Veteran's last complete vocational assessment was in October 2007, more than seven years ago.  Since the assessment, the Veteran submitted additional evidence involving his employment, including a written warning issued to the Veteran in July 2007, an employee absenteeism notice from April 2010, and a June 2010 suspension without pay due to sleeping while at work.  A letter received in March 2014 from the Veteran's manager also indicates the minimum education requirements for employment as a nurse at the hospital where the Veteran works have changed to require a minimum of a Bachelor's degree.  The Board is concerned the evidence of record may not accurately reflect whether the Veteran has a current employment handicap due to his service-connected disabilities.  Therefore, the Board finds that a remand is required in order to obtain a contemporaneous evaluation to determine whether the Veteran is entitled to VR&E benefits.

It does not appear VA's duties to notify and assist, as outlined in 38 C.F.R. §§ 21.32 and 21.33, have been fully satisfied.  The Veteran was not sent a letter with complete information regarding the evidence necessary to substantiate his claim.  Accordingly, a notice letter should be sent to the Veteran.

The Board also notes that in the October 2013 remand, the Board specifically requested that following the hearing, the RO forward the files, including the Veteran's claims file and VR&E folders to the Board.  Only the Veteran's VR&E folders have been forwarded to the Board.  Thus, there was not substantial compliance with the mandates of the October 2013 remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the RO should obtain the Veteran's complete claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VA's duties to notify and assist, as outlined in 38 C.F.R. §§ 21.32 and 21.33.  In particular, send the Veteran a letter, notifying him of any information and evidence that is necessary to substantiate his claim; inform him which information and evidence (if any) he is to provide VA and which information and evidence (if any) VA will try to obtain for him; and inform him of the applicable time limits for responding to VA's notification and of actions that VA may take to decide the claim.  

2.  Afford the Veteran appropriate VA examinations to determine the current severity and manifestations of his service-connected disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiners should be accomplished, and each examiner is requested to report complaints and clinical findings in detail.  Each examiner is requested to provide an opinion as to the degree of impairment caused by the Veteran's service-connected disabilities on his capacity for performing substantially gainful employment, including working as a Patient Care Technician and obtaining a bachelor's degree in Nursing. 

Forward the claims file to the VA examiners for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, a determination must be made by a counseling psychologist or a vocational rehabilitation counselor as to whether the Veteran has an employment handicap or serious employment handicap, and whether the achievement of his vocational goal is currently reasonably feasible.  All counseling records/ narrative reports should be associated with the vocational rehabilitation folder.

4.  Thereafter, readjudicate the issue on appeal of entitlement to vocational rehabilitation and employment (VR&E) benefits.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case, including both the Veteran's claims files and VR&E folders,  should then be returned to the Board, as warranted.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



